The principal question argued by counsel is whether *Page 218 
the remainders after the life estate to the widow are accelerated so as to take effect immediately, by reason of the fact that the widow has waived the provisions for her. While the general rule is that such acceleration will take place (Parker v. Ross, 69 N.H. 213), yet the principle is not applied in all cases. Like all other rules for the interpretation of a will, it yields to the manifest intent of the testator. If it is evident that the testator did not intend such a result, there will be no acceleration. Lovell v. Charlestown, 66 N.H. 584; Hayward v. Spaulding,75 N.H. 92; Smith v. Patch, ante, 75.
It appears that the action of the widow in waiving the provisions made for her has resulted in a diminution of the amounts going to the remaindermen of over $100,000. At the same time her waiver has left undisposed of the income for her life of a fund of $50,000 and of two thirds of the remainder (about $16,000), amounting in all to $66,000. The question is: what is to become of this income? Is it to be treated as estate not disposed of by the will, save by the residuary clause, or is it to be applied to make up the loss of legatees whose shares have been decreased by the widow's waiver? The general rule appears to be that it should be applied to making up the disappointment of the legatees. 1 Pom. Eq. Jur. 780, 856; 1 Woern. Adm. 273. The question does not seem to have arisen in this state; but entirely apart from the so-called rule of construction, the same result would be reached here in cases where it was made to appear that such course would most nearly carry out the purposes the testator had in mind.
In the present case the question is not a doubtful one. The chief disappointment caused by the diminution of the remainder falls upon Mrs. Fletcher. Although not related to the testator, she had been brought up in his family. He speaks of her as his daughter in the will and makes large bequests to her. He was certainly as much interested in providing for her as for his collateral relatives, or for sundry charities. In so far, then, as her disappointment is disproportionate to that of others, it is to be made good from the income of the $66,000.
As to two thirds of the remainder, she suffers exactly as others do. Her one half of this two thirds and their smaller fractions are all payable at the same time. These remaindermen all stand alike and must bear proportionate reductions. But as to the other third of the remainder, Mrs. Fletcher's loss is peculiar to her, because this legacy was payable to her upon the settlement of the *Page 219 
estate. Her loss is disproportionate to the extent that a dollar payable upon the settlement of the estate exceeds in value a dollar payable at the death of the widow. The suggestion on her behalf is that the proportion be fixed by taking the widow's expectation of life as the term, and discounting the two thirds at the rate of five per cent per annum.
The principle upon which this claim is based appears to be correct. Whether the rate of discount assumed is the most reasonable one under the circumstances is a question of fact to be settled hereafter. When the rate has been determined, the proportion in which the owners of the two thirds of the remainder are to share with Mrs. Fletcher can readily be ascertained. If, as counsel claim, two dollars payable at Mrs. Cotton's death is worth only as much as one dollar payable now, then the remaindermen take one half the income and Mrs. Fletcher the other half. If the present value of the two thirds is greater or less, the division of the income will vary accordingly.
That portion of the income decreed to Mrs. Fletcher, to make up her disappointment as to her one third of the remainder, should be paid over to her annually, or oftener, as it accrues. It was the testator's intent that she have this third upon the settlement of the estate. Payment of the income as it accrues will more nearly carry out this intent than any other course.
The share of the income belonging to the owners of the other two thirds of the remainder cannot now be distributed. As to a large part of this fund, it cannot be determined who takes until the death of Mrs. Cotton. This part of the income is to be held by the trustee as a separate fund, to be invested by him and the income added to the principal during the life of Mrs. Cotton. At her death the whole is to be added to the two thirds of the remainder, to be distributed as provided in the will.
A question is also raised as to the time when certain legacies are payable, or when interest upon them is chargeable to the estate. There is nothing in the will to show an intent to vary the statutory rule. The general legacies are all payable at the end of a year from the death of the testator. Kingsbury v. Bazeley, 75 N.H. 13. The small payments provided for in paragraph 22 of the will are evidently intended to be in addition to what would otherwise be payable to the legatees.
The testator provided for certain payments to persons named "each year until they are paid their bequest." Included in this *Page 220 
list are two persons to whom no bequest is made in the will or codicil. The claim is made that the sum set opposite each of their names ($100) is payable to each of them as a life annuity. This claim is based upon a supposed purpose to provide for certain classes of relatives. There is no satisfactory evidence of such purpose, and the argument cannot prevail.
There is here an evident mistake in the will. The provision in question refers to bequests which do not exist. This is some evidence that the error was in the insertion of these two names, and that the provision should be treated as a nullity. But this will not be done in the absence of convincing proof of the necessary' facts. The whole will is to be given effect. This can be done by paying to these parties the sums specified for the time which would elapse before legacies to them, if given, would be payable, that is, for one year. The executrix is advised that they are to receive $100 each.
This covers all the matters referred to in the case as transferred. The trustee, in his brief, asks for advice upon other matters pertaining to the details of the execution of his trust and to complaints, he makes of the conduct of the executrix in managing the estate. If these are proper questions to be settled in this way, they cannot in any event be passed upon until the facts in relation to them have been found.
Case discharged.
All concurred.